In the Missouri Court of Appeals
              Eastern District
NOVEMBER 25, 2014

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).

1.    ED100236   STATE OF MISSOURI, RES V LARON CRENSHAW, APP

2.    ED100413 BUSINESS BANK OF STL, APP V. BEAKER LLC ET AL, RES

3.    ED100472 STATE OF MISSOURI, RES V BOBBY RIDENOUR, APP

4.    ED100579 GINNESE BAUMEISTER APP V RIVERVIEW AT THE PARK
      RES

5.    ED100625 GERALD EDWARDS, APP V STATE OF MISSOURI, RES

6.    ED100786 HAROLD FORD, APP V STATE OF MISSOURI, RES

7.    ED100920 RICHARD BRAUER, APP V. DIRECTOR OF REVENUE, RES

8.    ED100966 STATE OF MISSOURI, RES V DARIUS R. HOFFMAN, APP

9.    ED101071 THOMAS WHITE, RES V THE LACLEDE GAS CO, APP

10.   ED101188 TODD FAULKNER, APP V CRAIG RASNIC ET AL, RES

11.   ED101308   IN THE INTEREST OF B.K.H.

12.   ED101366 ANTOINNE STEWART, APP V SWB TELEPHONE & DES,
      RES